Citation Nr: 1621664	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  07-24 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran had active service from January 1966 to December 1968.

This appeal came before the Board of Veterans' Appeals (Board) from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction over the Veteran's claims file currently resides with the St. Petersburg Florida RO.

The Board remanded the Veteran's claim in February 2011 for additional development.  

In September 2013, the Board requested that an expert review the file and provide an opinion regarding the Veteran's claimed hypertension.  

The Board denied the claim in May 2014, and the Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in June 2015, the Court granted a Joint Motion for Remand (JMR), vacating and remanding that portion of the May 2014 Board decision that denied service connection for hypertension.  

Specifically, notwithstanding the expert opinion obtained, the JMR stated that the Board decision did not provide sufficient reasons or bases for finding that that the February 2014 VA expert opinion was adequate.  

In July 2015, the Board remanded the Veteran's claim for additional development.  In November 2015, the Board requested that a VA expert review the file and provide an opinion regarding the Veteran's claimed hypertension.  

The Board apologies for the many delays in the full adjudication of this case. 


FINDINGS OF FACT

1.  Hypertension was not manifest in service or within one year of discharge, and is unrelated to service. 
 
2.  Hypertension is not due to or aggravated by a service-connected disability.
CONCLUSION OF LAW

Hypertension was not incurred in service, may not be presumed to have been so incurred and is not secondary to a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For historical purposes, the Veteran's claim for service connection for hypertension was denied in a May 2006 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247  (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).   Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

Presumptive service connection is available on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).  In this case, the records indicate Vietnam service.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the provisions of §§ 3.307, 3.309, if a claim fails to satisfy the criteria for service connection on a presumptive basis due to herbicide exposure, this fact does not preclude an appellant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.

Service treatment records are negative for any diagnosis, complaint, or abnormal findings suggestive of high blood pressure or hypertension.

A March 1969 VA examination report notes that the Veteran's heart had normal rhythm, with no murmurs and normal resiliency of the peripheral vessels.  The Veteran's blood pressure was 116/74. 

Sinus bradycardia is noted in an August 1972 VA treatment report.  At that time, the Veteran's blood pressure was 114/74.  An associated special chest examination report indicates a diagnosis of chest pains due to hiatal hernia.

A March 2002 VA medication list does not include any prescribed medication for hypertension.  A June 2002 primary care record indicates various diagnoses, but fails to list hypertension.

A February 2005 VA problem list does not include hypertension as an active problem.

The report of a June 2006 physical examination does not include hypertension among the Veteran's assessed diagnoses.  An October 2006 VA medication list includes medication for the Veteran's blood pressure. 

At a VA examination in April 2011, the Veteran's history was reviewed.  The examiner noted that the date of onset of hypertension was uncertain, indicating that it started approximately 10 years previously.  She indicated that there was no history of hypertensive renal disease. 

At a VA examination conducted in May 2013, the examiner stated that hypertension is not presumed to be associated with Agent Orange exposure.  However, the examiner did not address whether the Veteran's hypertension was nevertheless related to his presumed herbicide exposure in service.  With respect to whether the Veteran's hypertension was related to any service-connected disability, the examiner opined that it was not.  He noted that while it might be true that posttraumatic stress disorder (PTSD) might be responsible for episodes of increased vasomotor response secondary to epinephrine-norepinephrine release, resulting in increased peripheral vascular resistance, and it was also true that increased vascular resistance was responsible for a short term rise in blood pressure, such mechanism had no effect on long term blood pressure.  He quoted a medical text to support this proposition.  He further stated that the current medical literature was silent for any mechanism by which diabetes could cause or aggravate hypertension in a person with normal renal function.  He pointed out that there was no evidence of renal disease in the Veteran.  He indicated that the Veteran's hypertension was categorized as essential hypertension (hypertension for which no underlying cause can be determined).  He stated that with the exception of diabetes, a review of the current medical literature was silent for any mechanism by which any of the Veteran's remaining service-connected disabilities might cause or aggravate his claimed essential hypertension.

In October 2013, a VA expert reviewed the Veteran's claims file and noted that the Veteran was diagnosed with hypertension in 2000.  She pointed out that there was no evidence of hypertension in the service treatment records.  She noted that she reviewed the Veteran's representative's contentions and indicated that some speculative studies concerning hypertension and Agent Orange exposure were cited, but that there were no definitive studies or medical literature linking hypertension to Agent Orange exposure.  She indicated that the Institute of Medicine report of 2008 reported hypertension in a category of "limited or suggestive evidence of an association" and stated that only some studies showed a link.  She noted that the literature cited by the Veteran did not definitively link hypertension to Agent Orange exposure.  

She concluded that it was less likely as not that hypertension was related to or a consequence of Agent Orange exposure.

In August 2015, a VA medical opinion was obtained from a VA nurse practitioner.  She reviewed the Veteran's claims file and concluded that there is no documented medical evidence that the Veteran's hypertension was incurred in or caused by service and no scientific or presumptive medical evidence that the Veteran's hypertension was aggravated by exposure to Agent Orange while on active duty.  Her rationale was that there has not been any scientific medical evidence to support the presumption that exposure to Agent Orange causes hypertension because studies linking hypertension to Agent Orange exposure are speculative.  She concluded that she could only speculate as to the cause of the Veteran's hypertension but noted that for most adults there is no identifiable cause of high blood pressure and that essential hypertension gradually develops over many years.  She also indicated that secondary hypertension, high blood pressure caused by an underlying condition, tends to appear suddenly, and is due to various conditions and medications.  The VA practitioner failed to specifically address any studies suggesting an association of the development of hypertension and Agent Orange exposure

In August 2015, an addendum medical opinion was obtained from the VA nurse practitioner.  She reviewed the Veteran's claims file and medical literature and concluded that the Veteran had several risk factors for developing hypertension such as age, weight, physical inactivity, pain level, and tobacco use.  She noted that the Veteran's hypertension did not manifest itself in an unusual manner

In December 2015, a VA expert reviewed the Veteran's claims file and relevant medical evidence and concluded that the Veteran's hypertension was not incurred in service or caused by his presumed exposure to herbicides during service.  The expert further opined that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes or PTSD.  

The expert's rationale was that the Veteran's service treatment reports do not reflect a diagnosis of hypertension during service.  He reported that the Veteran was not diagnosed with hypertension until 2000, at least 30 years after he left service and that the diagnosis was essential hypertension.  He indicated that based on the Institute of Medicine, there was not a cause and effect relationship between herbicide agents and essential hypertension.  The expert specifically noted that he was not aware of any significant peer review scientific literature that supports such a link.  He stated that the well-established risk factors for essential hypertension include obesity, race, advancing age, dietary factors, genetics, and endocrine and metabolic disorders. The expert indicated that the Veteran has most of the risk factors.  He noted that diabetes is considered a hypertension risk factor or an etiology only in the setting of advanced diabetic renal disease and indicated that there is no medical evidence, including renal function labs, to suggest that the Veteran has advanced diabetic renal disease.  

Finally, psychiatric conditions including PTSD cause temporary elevations in blood pressure but not to the degree to reach the threshold of essential hypertension.  The expert stated that in order to be a cause or aggravating factor one would have to see a correlation between the severity of the PTSD and hypertension/blood pressure readings.  He concluded that based on a review of the medical and mental health records, there was no correlation between the severity of the Veteran's PTSD and hypertension.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for hypertension.

In this case, the Board notes that there is no evidence of pathology or treatment in proximity to service or within one year of separation.  Instead, the record shows that the Veteran was seen shortly following discharge from service and that there were no findings of abnormal blood pressure or a diagnosis of hypertension.  

Simply stated, both the service records, and the post-service treatment records provide some evidence against this claim.

Moreover, various VA examiners concluded, following comprehensive reviews of the record and the Veteran's medical history, as well as physical examinations, that hypertension was unrelated to service.  Additionally, two VA medical experts also concluded that hypertension was unrelated to service.  The medical experts also conducted comprehensive reviews of the record and the Veteran's medical history.

For the purpose of secondary service connection, the Board observes that the Veteran is in receipt of service connection for various disabilities.  However, the Veteran has neither produced nor identified competent evidence showing that any service-connected disability either caused or aggravated the claimed hypertension.   On the other hand, various VA examiners concluded that the Veteran's hypertension was less likely than not incurred in or caused by service, and that it was also not proximately due to or aggravated by his service-connected disabilities.  

Moreover, two VA experts concluded that there was no definitive study or literature providing a link between Agent Orange exposure and hypertension.  Additionally, beyond this, the December 2015 expert explained why the Veteran's hypertension was not caused or aggravated by his service-connected PTSD.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to a service-connected disability.  While the record demonstrates that the Veteran has a diagnosis of hypertension, it does not contain competent evidence which relates this disability to any incident of service, to include any exposure therein, or to any service-connected disability.  In this case, the Board has, at best, highly speculative evidence in support of this claim and highly probative evidence against this claim, over many years and with many health care providers. 

Although the Veteran contends that he has hypertension related to his active service, specifically to exposure to herbicides, the Veteran has submitted no competent medical evidence or opinions to corroborate those contentions.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of hypertension because such a determination requires medical expertise.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of hypertension.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  As such, the Veteran's opinion on its own is insufficient to provide the requisite nexus between his hypertension and his military service.

In this case, the medical opinions of record concluded that the Veteran's hypertension is not related to service nor is it due to or aggravated by any service-connected disability.  Moreover, the VA experts determined that hypertension is not related to Agent Orange exposure.  These providers set forth reasoned opinions, based on review of the record, review of pertinent medical literature, and examination of the Veteran.  

In assigning high probative value to these opinions, the Board notes that the VA examiners reviewed the medical history, conducted physical examinations, and discussed the rationale underlying their conclusions.  The VA experts reviewed the record and the medical literature prior to providing opinions.  There is no indication that these providers were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  The Board thus finds the VA provider's opinions to be of greater probative value than the Veteran's unsupported statements to the contrary.  

Moreover, there is no evidence showing that hypertension manifested to any degree within one year of separation from service, or that there is a continuity of symptoms since service, since blood pressure readings shortly following service were normal.

For these reasons, the Board concludes that the claim of entitlement to service connection for hypertension must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Additionally, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

ORDER

Entitlement to service connection for hypertension is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


